DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the examination.
Response to Arguments
Applicant’s arguments, see   "Rejections under 35 U.S.C. §103", filed  3/22/2022, with respect to the rejection(s) of claim(s) 1 under §103 have been fully considered and are persuasive inasmuch as they are directed toward the newly added limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KR20120132978A(Kim).
Drawings
The objections to the drawings have been removed.
Specification
The objections to the specification have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For purposes of examination, it is assumed that it is the region that has a level of traffic congestion above a threshold value.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0175633 Al (Fujimoto et al., hence Fujimoto) as modified by KR20120132978A (Kim) and in light of “Dijkstra’s algorithm”, Wikipedia (NPL-Dijkstra) and in light of “The Best Mapping platforms to Avoid Toll Roads” (NPL-Nearplace).
 As for claim 1, Fujimoto teaches a method comprising: receiving, by one or more processors, from a user device, a request for a vehicular ride, wherein the request comprises an initial spatiotemporal location and a destination spatiotemporal location; (processor: "The acquirer 320 and the service manager 330, the arrival situation monitor 340, the settler 350, and the service publisher 360 are realized, for example, when a processor such as a CPU executes a program (software) stored in the storage 380." [0070]; terminal device see Fig. 1 (100/120/130). Information provided (Fig. 4 [384]) contains boarding place and destination. Also see "The acquirer 320 acquires a boarding request output from the terminal device 100, 120, or 130 via the communicator 310 and the network NW and registers a boarding condition (an example of a "use condition") included in the boarding request as boarding condition information 384 in the storage 380." [0071])
generating, using the one or more processors, a representation of a plurality of lane segments; (Fig. 3, route determined by navigation device 230 and recommended lane determination device 240, then segments (trajectory points for traveling) by automated driving controller 250. [0061])
identifying, using the one or more processors, a vehicle located within a threshold distance to
 the initial spatiotemporal location, such that the identified vehicle comprises at least one vacant seat; ("In the rideshare management system in (1), among vehicles traveling near the predetermined place, the service manager is configured to allow one or more vehicles to head for the predetermined place, the one or more vehicles being vehicles of which at least parts are able to be occupied and used by the users and head in destination directions of the users." [0008] (emphasis added; being able to determine which vehicles are "near" requires some sort of threshold distance))
determining, using the one or more processors, a route for operating the identified vehicle
 from the initial spatiotemporal location to the destination spatiotemporal location, wherein the route comprises one or more lane segments of the plurality of [lane segments]; (Fig. 3, route determined by navigation device 230 and recommended lane determination device 240, then segments (trajectory points for traveling) by automated driving controller 250. [0061])
and transmitting, to the identified vehicle, the received request and the determined route. (Fig. 9 Step 304. "information regarding user" transmitted to vehicle. See Fig. 3 for contents of information).
Fujimoto does not specifically teach determining, using the one or more processors, for each lane segment in the representation, a number of other vehicles on that lane segment; or weighting, using the one or more processors, wherein each lane segment in the representation is weighted in accordance with the number of other vehicles on that lane segment. However, Kim teaches determining, [for] each lane segment in the representation, a number of other vehicles on that lane segment; or weighting, using the one or more processors, wherein each lane segment in the representation is weighted in accordance with the number of other vehicles on that lane segment.  ("the traffic congestion determination module calculates an estimated number of vehicles that calculates, for each link, an estimated number of vehicles to run a specific link in a specific time zone according to the current location, driving route, average speed, destination, and estimated time of arrival of each driving vehicle. " (pg. 3))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified the routing system of Fujimoto to incorporate the level of congestion, as outlined by Kim. The motivation would have been to determine an optimal path which was as uncongested as possible.
Neither do Fujimoto or Kim specifically mention wherein determining the route comprises: determining an aggregate of weights of the one or more lane segments, and determining that the aggregate of the weights of the one or more lane segments is below a threshold value.  However, optimization of a route by weighing links on a graph, determining the aggregate of the weights, and comparing the values of the aggregated paths is known in the art. (See weighted Dijkstra’s algorithm for one method NPL-Dijkstra). This would be obvious and known to one of ordinary skill in the art.  Also, aggregating the weighted links and then determining that the aggregate is below a threshold is part of the standard method by which routes can be optimized and would be known to one of ordinary skill in the art. As an example, optimizing a route with the constraint of a fixed upper cost of money to be paid out for tolls on a route (which can be 0$; see NPL-Nearplace for an example.)
As for claim 3, modified Fujimoto also teaches receiving, from each other vehicle of the other vehicles operating on the plurality of lane segments, a spatiotemporal location of the each other vehicle. (See Fujimoto: tracking of location of other fleet vehicles is implicit: note the plural in the following: "In the rideshare management system in (1), among vehicles traveling near the predetermined place, the service manager is configured to allow one or more vehicles to head for the predetermined place, the one or more vehicles being vehicles of which at least parts are able to be occupied and used by the users and head in destination directions of the users." [0008] (emphasis added))
As for claim 4, Fujimoto as modified, teaches updating, using the received spatiotemporal location of each other vehicle of the other vehicles, the weights of the one or more lane segments.(See claim 1, and Kim: ("According to the present invention, the control system wirelessly receives driving and geographic information from each driving vehicle, and determines a traffic congestion level for each link according to the received driving and geographic information. Obtaining a low detour route for each driving vehicle, and providing a detour route having the lowest traffic congestion level to the navigation of each driving vehicle to induce vehicle dispersion, thereby providing distributed road guidance." (Abstract) underlining added.)
As for claim 5, modified Fujimoto also teaches transmitting, to the user device, an identity of the identified vehicle and the determined route. (See Fujimoto: 11 FIG. 10 is a diagram showing an example of an image displayed on a display of the terminal device 100 or the reception device 400. For example, user IDs, information indicating characteristics of the vehicles into which boarding is scheduled or information for identification (for example, a number, color of the body of the vehicle, a shape, or an image indicating the vehicle), a scheduled arrival time of the vehicle at the pick-up place, a current traveling position of the vehicle, and the like can be associated and drawn with the image IM. 11 [0102]).
As for claim 19, Fujimoto teaches a computer system comprising: one or more computer processors (mentioned in [0070]);
and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause the one or more computer processors to: ([0069]-[0070])
receive, from a user device, a request for a vehicular ride, wherein the request comprises an
 initial spatiotemporal location and a destination spatiotemporal location; (terminal device see Fig. 1 (100/120/130). Information provided (Fig. 4 [384]) contains boarding place and destination. Also see
"The acquirer 320 acquires a boarding request output from the terminal device 100, 120, or 130 via the communicator 310 and the network NW and registers a boarding condition (an example of a "use condition") included in the boarding request as boarding condition information 384 in the storage 380. II [0071])
generate a representation of a plurality of lane [segments]; (Fig. 3, route determined by navigation device 230 and recommended lane determination device 240, then segments (trajectory points for traveling) by automated driving controller 250. [0061])
identifying a vehicle located within a threshold distance to the initial spatiotemporal location, such that the identified vehicle comprises at least one vacant seat; ("In the rideshare management system in (1), among vehicles traveling near the predetermined place, the service manager is configured to allow one or more vehicles to head for the predetermined place, the one or more vehicles being vehicles of which at least parts are able to be occupied and used by the users and head in destination directions of the users." [0008] (emphasis added; being able to determine which vehicles are "near" requires some sort of threshold distance))
determine a route for operating the identified vehicle from the initial spatiotemporal location to the destination spatiotemporal location, wherein the route comprises one or more lane segments of the plurality of [lane segments]; (Fig. 3, route determined by navigation device 230 and recommended lane determination device 240, then segments (trajectory points for traveling) by automated driving controller 250. [0061])
and transmit, to the identified vehicle, the received request and the determined route. (Fig. 9 Step 304. "information regarding user" transmitted to vehicle. See Fig. 3 for contents of information).
Fujimoto does not specifically teach determin[ing], for each lane segment in the representation, a number of other vehicles on that lane segment; weight each lane segment in the representation in accordance with the number of other vehicles on that lane segment; 
However, Kim teaches determin[ing], for each lane segment in the representation, a number of other vehicles on that lane segment; weight each lane segment in the representation in accordance with the number of other vehicles on that lane segment ("the traffic congestion determination module calculates an estimated number of vehicles that calculates, for each link, an estimated number of vehicles to run a specific link in a specific time zone according to the current location, driving route, average speed, destination, and estimated time of arrival of each driving vehicle. " (pg. 3))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified the routing system of Fujimoto to incorporate the level of congestion, as outlined by Kim. The motivation would have been to determine an optimal path which was as uncongested as possible.
Neither do Fujimoto or Kim specifically teach wherein determining the route comprises: determining an aggregate of weights of the one or more lane segments, and determining that the aggregate of the weights of the one or more lane segments is below a threshold value .  However, optimization of a route by weighing links on a graph, determining the aggregate of the weights, and comparing the aggregated paths is known in the art. (See weighted Dijkstra’s algorithm for one method NPL-Dijkstra). This would be obvious and known to one of ordinary skill in the art.  Also, aggregating the weighted links and then determining that the aggregate is below a threshold is part of the standard method by which routes can be optimized and would be known to one of ordinary skill in the art. As an example, optimizing a route with the constraint of a fixed upper cost of money to be paid out for tolls on a route (which can be 0$; see NPL-Nearplace for an example)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified the routing system of Fujimoto to incorporate the number of cars in the form of congestion, as outlined by Kim. The motivation would have been to determine an optimal path which was as uncongested as possible.
As for claim 20, it differs from claim 19 only by the substitution of "One or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause the one or more computing devices to:". This is also taught by Fujimoto in [0069]-[0070]. The rest of the arguments follow those of claim 19 and the motivation for combination is the same.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as modified by Kim, in light of NPL-Dijkstra and in light of NPL-Nearplace, as applied to claim 1 above, and further in view of WO 2009/059572-A1 (Plakunov).
As for claim 2, modified Fujimoto does not specifically teach wherein the representation comprises a plurality of intersection, ,such that each lane segment of the plurality of lane segments connects two different intersections of the plurality of intersections. However, Plakunov teaches wherein the representation comprises a plurality of intersections, such that each lane segment of the plurality of lane segments connects two different intersections of the plurality of intersections. (See Figs. 1 and 2 of Plakunov))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further specified the routing system of Fujimoto such that each lane segment of the plurality of lane segments connects two different intersections of the plurality of intersections, as shown by Plakunov. The motivation would have been to lay out routes according to their geometrical layout, which usually involves intersections and segments between such.

Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as modified by Kim, in light of NPL-Dijkstra and in light of NPL-Nearplace, as applied to claim 1 above, and further in view of US 2016/0187150 Al (Sherman et al., hence Sherman).
As for claim 6, modified Fujimoto does not specifically teach wherein the identifying of the
vehicle is performed based on a parameter representing a type of weather. However, Sherman
teaches wherein the identifying of the vehicle is performed based on a parameter representing a type
of weather. (choosing a particular vehicle due to weather is known in the art: "the computing system 102 may be configured to determine the particular transportation situation based on one or more factors that may include weather ... " [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among vehicles based on weather, as shown by Sherman. The motivation would have been to make sure a ride-share vehicle could handle the weather environment in which it was used.
As for claim 8, modified Fujimoto does not specifically teach wherein the identifying of the
 vehicle is performed based on a parameter representing a maximum seating capacity of the vehicle.
However, Sherman teaches wherein the identifying of the vehicle is performed based on a parameter representing a maximum seating capacity of the vehicle. ("The ride-share vehicles 122 may include any type of vehicle that may be relatively well suited for different transportation situations .... As another example, the ride-share vehicle 122c may include a vehicle relatively well suited for transporting a relatively large number of people or objects ... " [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among vehicles based on maximum seating capacity, as shown by Sherman. The motivation would be to ignore smaller capacity vehicles that would not have the capacity to carry the required number of passengers, even if all seats were empty.
As for claim 9, modified Fujimoto does not specifically teach wherein the identifying of the vehicle is performed based on a parameter representing a grade of service specified by the user device. However, Sherman teaches wherein the identifying of the vehicle is performed based on a parameter representing a grade of service specified by the user device. ("The ride-share vehicles 122 may include any type of vehicle that may be relatively well suited for different transportation situations .... Other examples of ride-share vehicles 122 may include luxury vehicles that may be relatively well suited for special occasions or upscale areas;"[00lO]. Also: "As another example, the itinerary may include an upscale restaurant such that the computing system 102 may determine a luxury car for travel to the upscale restaurant."[0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among vehicles based grade of service, as shown by Sherman. The motivation would be to offer a range of car-ride services, running from cheap and economical to luxurious and expensive.
As for claim 10, modified Fujimoto does not specifically teach wherein the determining of the route is performed based on a type of lane segment specified by the user device. However, picking routes that trace highways as opposed to going through moderated intersections is known in the art. See Sherman:" ... the computing system 102 may be configured to determine the particular transportation situation based on one or more factors that may include ... road types (e.g., paved, unpaved, highway, freeway, etc.)," [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among routes, as shown by Sherman, since such discrimination is known in the art.
As for claim 11, modified Fujimoto does not specifically teach wherein the determining of the route is performed based on an operational constraint of the vehicle. However, Sherman teaches wherein the determining of the route is performed based on an operational constraint of the vehicle. See Sherman:" ... the computing system 102 may be configured to determine the particular transportation situation based on one or more factors that may include ... road types (e.g., paved, unpaved, highway, freeway, etc.)," [0033].) The distinction between paved road types and unpaved road types corresponds to an operational constraint of the vehicle, i.e., a vehicle which can handle unpaved road as well as paved road vs. a vehicle which can only handle the latter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among routes, corresponding to discrimination among operational constraints, as shown by Sherman. The motivation would have been to make sure a particular vehicle could handle a particular road type (and thus potentially enlarge the set of possible candidate routes.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as modified by Kim, in light of NPL-Dijkstra and in light of NPL-Nearplace, as applied to claim 1 above, and further in view of "Proactive vehicle re-routing strategies for congestion avoidance" by J. Pan et al (NPL-Pan).
As for claim 12, Fujimoto does not specifically teach wherein the representation further comprises a plurality of regions and, for each region of the plurality of regions, a level of traffic congestion of the region. However, NPL-Pan teaches using individual vehicles being used as probes (first section), with the information set getting denser as a higher percentage of the vehicles implement the software. (See Fig. 11). If the area in which the probe-vehicles move is considered to be tiled into regions, with each region centered around a probe vehicle and extending outward until it reaches halfway towards another probe vehicle, then NPL-Pan also teaches wherein the representation further comprises a plurality of regions and, for each region of the plurality of regions, a level of traffic congestion of the region (since congestion for each probe-vehicle is determined.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have included the plural regions as taught by NPL-Pan to modified Fujimoto. The motivation would be to provide greater flexibility in handling congestion while still avoiding overly miniscule and unnecessary quantification.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as modified by Kim, in light of NPL-Dijkstra and in light of NPL-Nearplace, as applied to claim 1 above, and further in view of US 2020/0133306 Al (Chadha et al., hence Chadha).
As for claim 7, modified Fujimoto does not specifically teach wherein the identifying of the vehicle is performed based on a parameter representing a maximum operating speed of the vehicle. However, Chada teaches wherein the identifying of the vehicle is performed based on a parameter representing a maximum operating speed of the vehicle. (Fig. 4, "An operations computing system 200 (and/or another type of computing system) can access memory to obtain data indicative of one or more of the autonomous vehicle capabilities." [0106]; list in Fig. 4 contains "maximum speed" (explanation of the different autonomous vehicle capabilities [0108]-[0114]). "A maximum speed capability may indicate a maximum speed at which the autonomous vehicle is able to operate." [0109]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the discrimination among vehicles based on maximum operating speed of the vehicle, as shown by Chada. The motivation would have been to match the capabilities of a ride-share vehicle to the environmental speeds in which it was used and potentially free up further vehicles.
	
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as modified by Kim, in light of NPL-Dijkstra and in light of NPL-Nearplace, and as modified by NPL-Pan as applied to claim 12 above, and further in view of US 2020/0314089 Al. (lasynetskyi et al., hence lasynetskyi).
As for claim 13, modified Fujimoto does not teach that the vehicles are a)from a third party that is b) providing locations of the third party vehicles. However, lasynetskyi teaches receiving, from a third-party server, for each third-party vehicle of a plurality of third-party vehicles, a spatiotemporal location of the third-party vehicle. (Third-party server: Fig. 2 shows how a collection of vehicles from third-parties can be combined together: "Additionally, the service infrastructure 200 can also be associated with and/or in communication with one or more third-party entity systems such as vendor platforms 210 and 212, and/or one or more third party entity autonomous vehicles (e.g., in a third-party entity autonomous vehicle fleet) such as third-party autonomous vehicles 214a, 214b, 216a, and 216b."[0077]. Paragraph [0060] describes how the system can be set up using remote computing devices [106], the sort of vehicle data that such remote computing devices can provide (including location), and how "the remote computing devices 106 can be associated with a third-party entity that is different that the entity associated with operations computing system 104." [0060]). Note that the remote computing device is acting as the third-party server.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto to allow the incorporation of third-party vehicles, as shown by lasynetskyi. The motivation would be to provide flexibility in the effective number of vehicles in the fleet.
As for claim 14, Fujimoto, as modified, also teaches updating, using the received spatiotemporal locations of the plurality of [vehicles], the level of traffic congestion of each region. (Kim: "Receiving, by the control system, wireless transmission of driving and geographic information from each driving vehicle; determining traffic congestion for each link according to the received driving and geographic information; and using the determination result, a detour route having the lowest traffic congestion level It is characterized in that it comprises a step of obtaining for each driving vehicle, and providing a detour route having the lowest traffic congestion degree to the navigation of each driving vehicle to induce vehicle dispersion."(page 2) See Fig. 2, which shows the process. As the cars keep driving, the process is repeated, which involves updating the vehicle data and the congestion calculations.  

Claim 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as modified by Kim, in light of NPL-Dijkstra and in light of NPL-Nearplace, as modified by NPL-Pan, and modified by lasynetskyi as applied to claim 14 above, and further in view of US 2013/0253810 Al (Miyajima).
As for claim 15, neither Fujimoto nor lasynetskyi discuss that the [vehicle] is operating within a region that has a level of traffic congestion above a threshold value. However, identification of regions that have levels of defined congestion is known in the art, as showed by Miyajima (Figs. 6a-b, Fig. 7).
It would have been obvious to one of ordinary skill in the a rt before the effective filing date of the present claimed invention to have further modified the routing system of Fujimoto, using the third party vehicle system of lasynetskyi, to measure a level of congestion (and to determine it above a particular threshold) as shown by Miyajima. The motivation would be to determine whether the routeplan would need to be changed or not, since it is standard in the art (see Kim) to attempt to disperse congestion or predicted congestion by moving vehicles away from congested locations.
As for claim 16, Fujimoto as modified teaches the dispersal of congestion or predicted congestion by moving vehicles away from congested locations (see Abstract). This corresponds to generating, using the updated level of traffic congestion for each region, rerouting information for the identified [vehicle], such that the rerouting information specifies one or more lane segments located outside the region that has a level of traffic congestion above a threshold value. 
As for claim 17, Fujimoto as modified so far by lasynetskyi also teaches transmitting, to the third-party server, the rerouting information for the identified third-party vehicle. (See lasynetskyi: This would be a part of the information going back and forth between 106 and 104 (see Fig. 1, also [0060])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto, as modified by Kim, in light of NPL-Dijkstra and in light of NPL-Nearplace, as applied to claim 1 above, and further in view of US 2014/0074402 Al (Hassib et al., hence Hassib).
As for claim 18, neither Fujimoto, nor Kim, specifically teach a level of risk associated with operating a vehicle on [a] lane segment. However, Hassib teaches wherein the generated representation further comprises, for each lane segment of a plurality of lane segments, a level of risk associated with operating a vehicle on the lane segment. (Figs. 1, 4 and paragraph [0027])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified the routing planning system of Fujimoto to determine a level of historical risk for each segment as taught by Hassib. The motivation would be to include another type of risk when determining an optimal route.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661